Citation Nr: 0015186	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1939 to 
November 1945, and from March 1948 to June 1961.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the veteran, in a February 1999 
statement, withdrew his appeal with respect to the issues of 
entitlement to service connection for nicotine dependence and 
for entitlement to service connection for COPD and for 
laryngeal cancer and lung cancer, secondary to nicotine 
dependence.


REMAND

The veteran essentially contends that he developed laryngeal 
and lung cancer, as well as COPD, from his use of tobacco in 
service.  In October 1993, he informed the RO that he began 
receiving treatment for the referenced disabilities at the 
Dayton, Ohio VA Medical Center (VAMC) in 1986; he stated that 
records from that facility for the referenced period were 
pertinent to the instant claims, and he specifically 
requested that VA obtain those records.  The Board notes that 
available VA treatment records do indicate, historically, 
that the veteran underwent a laryngectomy with radical neck 
dissection and tracheostomy, as well as right thoracotomy, 
between 1986 and 1990 for the removal of laryngeal and lung 
cancers.

While the record reflects that the RO requested and obtained 
VA treatment records from the Dayton, Ohio VAMC for the 
period from 1993 to 1997, there is no indication that the RO 
has attempted to obtain any treatment records from that 
facility for the period prior to 1993.

In light of the above, the Board concludes that further 
development is warranted prior to adjudication of the 
veteran's claims.  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain copies of 
all pertinent records from the 
Dayton, Ohio VAMC from January 1986 
to the present.

2.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should readjudicate the 
issues of entitlement to service 
connection for laryngeal and lung 
cancer and for COPD.

3.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be afforded an appropriate 
opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


